DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.

Claim Status
Claims 1 has been amended. 
Claim 15 has been cancelled. 
Claims 1-14,16-20 and 22 are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al (US 3,848,110) in view of Krishan (US 8,692,164).

With regards to claim 1, Giguere et al discloses a tabletop grill (portable electric grill appliance, Fig. 1) comprising
a first grill unit (lower grill chassis 11, Fig. 4) comprising a first grill plate (lower grill plate 18, Fig. 4) and a first heating element for heating the first grill plate (resistive heating element is secured in contact with the grill plate of each chassis, abstract lines 3-6); and
a second grill unit (upper grill chassis 12, Fig. 4) positionable relative to the first grill unit (Fig. 4), the second grill unit comprising a second grill plate (upper grill plate 18, Fig. 4) and a second heating element for heating the second grill plate (resistive heating element is secured in contact with the grill plate of each chassis, abstract lines 3-6), and
a hinge assembly (hinge 13, Fig. 5) comprising a first hinge element (channel member 14, Fig. 5) provided to the first grill unit (lower grill chassis 11, Fig. 5), 
a second hinge element (channel connector member 15, Fig. 5) provided to the second grill unit (upper grill chassis 12, Fig. 4), and a hinge pin (pin 63, Fig. 5) operatively connecting the first hinge pin 63 connects member 14 and 15, Fig. 5),  the hinge pin allowing pivotal movement of the second hinge element to the first hinge element (member 15 will rotate with chassis 12 when closed, Fig. 4) about an axis of rotation (chassis 12 and chassis 11 are connected to each other through pin 63 which has a disc shaped head 64 that allows rotation of chassis 12 to be closed on top of chassis 11, Fig. 5) and the hinge pin being movable along a surface of at least one of the first hinge element to also allow for vertical movement of the second hinge element to the first hinge element (pin 63 can slide along slot 60  to allow vertical movement of member 15 in respect to member 14, Fig. 5)
wherein the grill can also be configured to function as a broiler (broiler is simply defined as a heated surface which the invention provides through chassis 11 and 12, Fig. 1) with the second hinge element limited in pivotal motion with respect to the first hinge element (spring 49 limits pivotal motion of chassis 11 and 12 which are connected to members 14 and 15, Fig. 4) and with the second grill unit vertically held in position at a spaced distance above the first grill unit (chassis 14 and 15 can be spaced apart using the hinge 13, Fig. 4).
Giguere et al does not disclose the hinge pin in a vertically elevated position along the surface, the hinge pin being shiftable in the direction of extension of the axis of rotation from a first position wherein the hinge pin is free to move along the surface and a second position wherein the hinge pin is fixed along the surface to suspend the second grill unit. 
Krishan teaches the hinge pin (hinge pin 102, Fig. 7) in a vertically elevated position along the surface (hinge pin 102 can move along the surface of linear portion 172 of hinge guide 58, Fig. 6A), the hinge pin being shiftable in the direction of extension of the axis of rotation (hinge pin 102 of the upper heating assembly 16 is rotatable to be able to have upper heating assembly 16 close on top of lower heating assembly 14, Fig. 1) from a first position wherein the hinge pin is free to move along the surface (when the hinge pin 102 is placed within linear portion 172 of hinge guide 58, 6A)and a second position second position is when hinge pin 102 is inside one of notches 174 to suspend upper heating assembly 16, Fig. 6A). 	It would have been obvious to one skilled in the art at the time the invention was made to modify the hinge element of Giguere et al with the notches 174 to suspend a heating element to accommodate different sizes of food in a safe manner. 
With regards to claims 2 and 3, Giguere et al discloses the second grill unit (upper grill chassis 12, Fig. 4) comprises a housing (the upper grill chassis 12 constitutes a housing, Fig. 4) on which the second grill plate is mounted such that the second grill plate is removable from the housing (plate 18/19 can be removed from flange 44 therefore removable, Fig. 7), the hinge (hinge 13, Fig. 5) being configured to limit the range of pivoting motion of the second grill unit relative to the first grill unit when the second grill plate is removed from the housing (member 15 will rotate with chassis 12 when closed, Fig. 4).
With regards to claim 22, Giguere et al discloses wherein the hinge pin (pin 63, Fig. 5) is also movable in an axial direction thereof for shifting from a first position to a second position (pin 63 can be moved along a slot 60 of member 14, Fig. 4), in the first position of the hinge pin (when pin 63 is at the bottom of slot 60, Fig. 5), the hinge pin assembly allows pivotal movement and vertical movement of the second hinge element to the first hinge element (pin 63 can be moved up the slot, Fig. 5), and in the second position of the hinge pin (pin 63 at the top of slot 60, Fig. 5), the hinge pin assembly limits the range of motion of the second hinge element relative to the first hinge element and inhibits vertical movement of the second hinge element relative to the first hinge element (the pin 63 will not go beyond the top part of slot 60, Fig. 5)  by engagement of a stop surface of the hinge pin (body of pin 62, Fig. 5) and stop surface of one of the first and second hinge elements (top part of slot 60, Fig. 5).

Claims 4-6, 9,14,16,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al in view of McWilliams (US 4,727,241) in view of Tassan-Mang-Ina et al (US 2011/0062151).

With regards to claim 4, Giguere et al discloses a tabletop grill (portable electric grill appliance, Fig. 1) comprising:
a first grill unit (lower grill chassis 11, Fig. 4) comprising a first grill plate (lower grill plate 18, Fig. 4) and a first heating element for heating the first grill plate (resistive heating element is secured in contact with the grill plate of each chassis, abstract lines 3-6; and
a second grill unit (upper grill chassis 12, Fig. 4) positionable relative to the first grill unit (Fig. 4), the second grill unit comprising a second grill plate (upper grill plate 18, Fig. 4) and a second heating element for heating the second grill plate (resistive heating element is secured in contact with the grill plate of each chassis, abstract lines 3-6):,
wherein at least one of the first and the second grill units comprise:
a housing defining an interior space (each chassis 11 and 12 constitute a housing with an interior space, Fig. 6);
a grill plate (plates 18 and 19, Fig. 4) mounted on a housing to cover the interior space such that the heating element is configured to heat the grill plate (resistive heating element 44 heat either grill plate 18 and 19, Fig. 6).
Giguere et al does not disclose a quartz-type heating element disposed within the interior space of the housing as the first or second heating element.
McWilliams teaches a quartz heating element (heating element 23 in the form of a coil and is located within a quartz tube 19-22, Fig. 4) disposed within the interior space of the housing as the first or second heating element (housing, Fig. 5).
With regards to claim 5, McWilliams discloses wherein the heating element comprises a tube and a filament disposed within the tube such that open space surrounds the filament within the tube, the tube being one of transparent and translucent (a heating element 23 in the form of a coil of bare resistance wire is located and seperated within the quartz tubes 19-22, col 3, lines 36-40).
With regards to claim 20, McWilliams discloses wherein the grill plate is one of a transparent and translucent (cover of high temperature resistant glass 5, Fig. 2)
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating elements of Giguere et al with the quartz heating element as taught McWilliams in order to provide a high temperature resistant material in a heating element (col 2, lines 50-55).
Giguere et al and McWilliams does not teach the quartz heating element emitting infrared energy and the heating element is configured to heat the grill plate by infrared energy incidence for the grill plate to in turn heat a food product.
Tassan-Mang-Ina et al teaches the quartz heating element emitting infrared energy and the heating element is configured to heat the grill plate by infrared energy incidence for the grill plate to in turn heat a food product (the electric heating device 4 is housed within the base member 2 and arranged under the food-support surface 3, which is made of a material, for example glass-ceramic and most preferably quartz (SiO.sub.2, Silica), that is resistant to high temperatures and transparent to both microwave and infrared radiation, so that the heat produced by such electric heating device 4 passes directly on to the food being cooked, paragraph 0038, lines 1-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating elements of Giguere et al and McWilliams with the heating element as taught by Tassan-Mang-Ina et al in order to provide uniform power density in a cooking apparatus. 
With regards to claim 6, Giguere et al discloses wherein the grill plate is removably mounted on the housing (plate 18 can be removed from flange 41 which would allow for removing from chassis 11, Fig. 7). 
	With regards to claim 9, Giguere et al discloses wherein the second grill unit (chassis 12, Fig. 4) is configured for vertical displacement relative to the first grill unit to vary spacing between the grill units (chassis 12 can be displaced along slot 60 in relation to chassis 11, Fig. 5). 
	With regards to claim 14, Giguere et al discloses the second grill unit (upper grill chassis 12, Fig. 4) comprises a housing (the upper grill chassis 12 constitutes a housing, Fig. 4) on which the second grill plate is mounted such that the second grill plate is removable from the housing (plate 18/19 can be removed from flange 44 therefore removable, Fig. 7), the hinge (hinge 13, Fig. 5) being configured to limit the range of pivoting motion of the second grill unit relative to the first grill unit when the second grill plate is removed from the housing (member 15 will rotate with chassis 12 when closed, Fig. 4).
	With regards to claim 16, Giguere et al discloses wherein the heating element is substantially linearly extending (heating element 44 is extended from one side to another of a chassis, Fig. 6).
	With regards to claim 17, Giguere et al discloses wherein the heating element substantially spans the interior space (heating element 44 spaces a major portion of the under of plate 18, Fig. 6).
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al, McWilliams and Tassan-Mang-Ina et al as applied to claims 4-6, 9,14,16,17 and 20 above, and further in view of Chartrain et al (US 5,196,674).

With regards to claim 7, Giguere et al, McWilliams and Tassan-Mang-Ina et al does not teach wherein the grill comprises a heat distribution member disposed within the interior space of the housing to facilitate evenly distributing energy emitted from the heating element. 
cage 18, Fig. 1) disposed within the interior space of the housing to facilitate evenly distributing energy emitted from the heating element (cage 18 is disposed within oven and covers element 9, Fig. 1). 
With regards to claim 8, Chartrain et al teaches wherein the heat distribution member is a grating (cage 18 has perforations 20, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating element of Giguere et al, McWilliams and Tassan-Mang-Ina et al with a heat distribution member as taught by Chartrain et al to sufficiently rigid to resist a possible mechanical shock (col 1, lines 35-40).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al, McWilliams and Tassan-Mang-Ina et al as applied to claims 4-6, 9,14,16,17 and 20 above, and further in view of Glucksman et al (US 6,188,836). 

With regards to claim 10, Giguere et al, McWilliams and Tassan-Mang-Ina et al does not teach wherein the second grill unit comprises a reflector configured to direct energy emitted from the heating element toward the second grill grate. 
Glucksman et al teaches a reflector (reflector element 64, Fig. 4) configured to direct energy emitted from the heating element (ceramic tube 44, Fig. 4). 
With regards to claim 11, Glucksman et al teaches the reflector (reflector element 64, Fig. 4) has an upper surface that is contoured to define a trough sized to receive the heating element (ceramic tube 44 fits inbetween sides 67 and 71). 
With regards to claim 12, Glucksman et al teaches wherein the trough (made by parallel channels 65 and 66, Fig. 4) has a pair of side by side depressions that extend along the length of the depressions made by side 70, Fig. 4) and heating element is disposed between the depressions (ceramic tube 44 is between sides 70, Fig. 4). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating element of Giguere et al, McWilliams and Tassan-Mang-Ina et al with the reflector as taught by Glucksman et al in order to provide efficient radiant heating. 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al, McWilliams and Tassan-Mang-Ina et al as applied to claims 4-6, 9,14,16,17 and 20 above, and further in view of Wu (US 2010/0319550). 
 
With regards to claim 14, Giguere et al, McWilliams and Tassan-Mang-Ina et al does not teach wherein the hinge comprises a spring loaded pin configured for displacement when the grill plate is removed from the housing to facilitate limiting the range of pivoting motion of the second grill unit.
Wu teaches wherein the hinge (hinge unit 60, Fig. 6) comprises a spring loaded pin (spring 612 and button 613, Fig. 7) configured for displacement when the grill plate is removed from the housing to facilitate limiting the range of pivoting motion of the second grill unit (delimit the range when the upper shell 10 is removed, Fig. 3).
It would have been obvious to modify the pin of Giguere et al, McWilliams and Tassan-Mang-Ina et al with the pin as taught by Wu in order to provide multiple directions for a grill unit to move.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al, McWilliams and Tassan-Mang-Ina et al as applied to claims 4-6, 9,14,16,17 and 20 above, and further in view of McClean (US 4,458,139). 

	With regards to claims 18 and 19, Giguere et al, McWilliams and Tassan-Mang-Ina et al does not teach wherein the grill plate has an underside that is coated in a heat absorbing material which is a black paint.
	McClean teaches wherein the grill plate has an underside that is coated in a heat absorbing material which is a black paint (heating plate 13 is painted matt black with a paint capable of withstanding a temperature of 450 degree Celsius, col 3, lines 65-68).
	It would have been obvious to one skilled in the art at the time the invention was made to modify the grill plate of Giguere et al, McWilliams and Tassan-Mang-Ina et al with the black paint as taught by McClean in order for a grill to withstand high heats. 

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
Applicant’s argument: Applicant argues the prior art does not disclose the hinge pin allowing pivotal movement of the second hinge element to the first hinge element about an axis of rotation and the hinge pin being movable along a surface of at least one of the first and second hinge elements to also allow for vertical movement of the second hinge element to the first hinge element as amended in claim 1.
Examiner’s response: Giguere et al discloses the hinge pin allowing pivotal movement of the second hinge element to the first hinge element (member 15 will rotate with chassis 12 when closed, Fig. 4) about an axis of rotation (chassis 12 and chassis 11 are connected to each other through pin 63 which has a disc shaped head 64 that allows rotation of chassis 12 to be closed on top of chassis 11, Fig. 5)	
	Applicant’s argument: Applicant argues the prior art does not the hinge pin being shiftable in the direction of extension of the axis of rotation from a first position wherein the hinge pin is free to 
Examiner’s response: Krishan teaches the hinge pin (hinge pin 102, Fig. 7) in a vertically elevated position along the surface (hinge pin 102 can move along the surface of linear portion 172 of hinge guide 58, Fig. 6A), the hinge pin being shiftable in the direction of extension of the axis of rotation (hinge pin 102 of the upper heating assembly 16 is rotatable to be able to have upper heating assembly 16 close on top of lower heating assembly 14, Fig. 1) from a first position wherein the hinge pin is free to move along the surface (when the hinge pin 102 is placed within linear portion 172 of hinge guide 58, 6A)and a second position wherein the hinge pin is fixed along the surface to suspend the second grill unit (second position is when hinge pin 102 is inside one of notches 174 to suspend upper heating assembly 16, Fig. 6A). 

Conclusion
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761